Citation Nr: 1228386	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease, left hip, residuals of stress fracture.

2.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease, right hip, residuals of stress fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  No hearing was requested.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, the Veteran was last examined for compensation purposes in March 2008, and the most recent treatment records in the claims file are dated in February 2009.  There is also an indication that his hip disabilities may have increased in severity since that time.  In particular, available medical evidence reflects that he did not use any assistance for walking in January 2007, he reported greatly increased pain in April 2007, and he reported needing a cane for ambulation in his June 2007 claim and during the March 2008 VA examination.  The Board notes that degenerative joint disease (or arthritis) is also frequently a progressive condition.  Further, it appears that the Veteran may have continued to receive medical treatment for his hips.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case must be remanded to obtain any pertinent, outstanding treatment records and afford the Veteran a new VA examination.  The Veteran has previously identified both VA and non-VA treatment for the hips.  Any identified, outstanding records should be requested and associated with the claims file prior to the VA examination, and the claims file should be provided to the examiner.  

The VA examiner should measure and record all subjective and objective manifestations of the Veteran's service-connected bilateral hip disabilities.  The Board notes that the March 2008 VA examiner indicated that some of the Veteran's symptoms, to include in the right lower extremity, may be related to a lumbosacral spine disability, as opposed to degenerative joint disease of the bilateral hips.  This was based on examination and review of other medical evidence of record.  Service connection has not been granted for a lumbosacral spine (or low back) disability.  To the extent possible, the examiner should clarify which symptomatology is related to the service-connected hip disabilities and which symptomatology is related to a low back disability.  If such distinction is not possible, this should be documented.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where the record does not separate the effects of a service-connected disability from the effects of a nonservice-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained).

Additionally, the Board notes that there is some evidence of decreased motion due to pain with repetitive movement.  Specifically, a March 2005 VA examiner (prior to the period on appeal) indicated that there was a 30 percent decrease in range of motion of the hips with repetitive motion.  The March 2008 VA examiner then stated that the Veteran was unable to perform repetitive movement due to pain.  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. 32.  

In order to comply with DeLuca and Mitchell, the VA examiner should indicate the degree of additional functional loss due to pain or other factors, to include during flare-ups or after repetitive movement, to the extent possible.  If it is not feasible to provide such information, the examiner should explain why this is the case.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment records pertaining to his bilateral hip disabilities, and to complete an authorization form (VA Form 21-4142) for each non-VA provider.  After obtaining the necessary authorizations, request copies of any outstanding treatment records, including but not limited to any VA treatment since April 2007 and any non-VA treatment since February 2009.  All records obtained should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified of the efforts taken and allowed an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hip disabilities.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Measure and record the range of motion of the bilateral hips (to include flexion, extension, abduction, adduction, and rotation of the thighs) in degrees.  State whether the Veteran can cross his legs, or can toe-out more than 15 degrees.  Also, state the point at which any pain is demonstrated, and whether there is favorable or unfavorable ankylosis of either hip.

(b)  State whether the right or left hip exhibits weakened movement, excess fatigability, or incoordination.  Also, state whether pain could significantly limit functional ability during flare-ups or when the right or left hip is used repeatedly over a period of time.  Each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups.  If this is not feasible, please explain why.

(c)  State whether any reported or recorded symptomatology is not attributable to the service-connected degenerative joint disease of the bilateral hips as residuals of stress fracture (e.g., whether any symptomatology is due to a lumbosacral spine disability).  If it is not possible to distinguish between symptomatology of the service-connected bilateral hip disabilities and another disability, please indicate such in the report.  

(d)  In responding to all of the above, a complete rationale should be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, please indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the increased rating claims for the bilateral hip disabilities with consideration of all lay and medical evidence of record.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the Statement of the Case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

